Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.

Response to Arguments
The Non-Final rejection is in response to the claims entered 5/12/2022. Claims 1-28 have been canceled. Claims 29-41 are newly added and currently pending. Accordingly, all remarks directed to the canceled claims are moot. See the detailed rejections below.

Claim Objections
Claim 30 is objected to because of the following informalities: the claim limitation ends in the following manner “calculating, by the at least one processor, a sentiment score based on an analysis of the set of communication data; and” wherein there is nothing after the “and.” Examiner suggests amending the claim to end at the final limitation, such as in the following manner: “calculating, by the at least one processor, a sentiment score based on an analysis of the set of communication data.   Appropriate correction is required.
Claim 33 is objected to because of the following informalities: the claim recites “comparing using a machine learning module the set of requirements to project templates stored in a database.” Examiner suggests amending the claim to incorporate grammatical commas to recite “comparing, using a machine learning module, the set of requirements to project templates stored in a database.”  Appropriate correction is required.
Claims 33 and 34 are objected to because of the following informalities: the claim recites “….wherein the request has a set or requirements.” Examiner suggests amending the claim to remove the accidental “or” and to recite “….wherein the request has a set of   Appropriate correction is required.
Claim 41 is objected to because of the following informalities: Examiner believes Applicant is relying on the antecedent “the project template” in the following limitation: “…wherein the machine learning module optimizes the template….”  Examiner suggests amending the claim to recite “…wherein the machine learning module optimizes the project template…”Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the claim recites the limitation " providing, by the at least one processor, the asset to the party which sent the project request," in the third to final limitation.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “…an asset to the party…” to cure the lack of antecedence in the claim. 
Regarding claim 29, the claim recites the limitation of “storing, by at least one processor, the requested project associated data.” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “…a requested project associated data.”
Claims 29, 33, and 34 recite the limitation "…the next selected resource.”  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “a next selected resource.”
Regarding claim 31, the claim recites the limitation of “…and the submission of the asset.” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “…a submission of the asset.”
Regarding claim 33, the claim recites the limitation of “and present the asset to a client after the last task has been completed.” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “and present the asset to a client after the final 
Regarding claim 35, the claim recites the limitation of “analyze the differences between the completed project and the previously completed projects.” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “analyze 
Regarding claim 37, the claim recites the limitation of “further comprising, populating a task time frame deviation based on the completed task information, wherein the task time frame deviation is used for future escalation value calculations.” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “…a completed task information.”
Regarding claim 38, the claim is rejected under 35 USC 112(b) because the claim depends upon a canceled claim. The present claim depends upon claim 8, which has been canceled. The bounds of the claims are unclear because it is unclear what claim said claim depends upon. Therefore, claim 38 is rejected under 35 USC 112(b) because the claim is directly dependent upon a canceled claim. 
Dependent claims 30-32 and 35-41 are rejected due to dependency on rejected base claims 29 and 33-34. 
Accordingly, claims 29-41 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-41 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception without anything significantly more.
Step 1: Claims 29-32, and 40-41 are directed to a method, claims 33 and 36-39 are directed to a computer program product, and claims 34-35 are directed to a system. Therefore, claims 29-41 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 29, 33, and 34 are directed to the abstract idea of organizing and monitoring the workflow of a project, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to managing personal behavior or relationships or interactions between people. The limitations of claim 29 recite an abstract idea, including: receiving, by at least one processor, a request for a project; 2Application No.: 16,381,001Docket No.: TIDA19.US.U.001analyze, by the at least one processor, the request to extract a project type and at least one project requirement; converting, by one or more processors, the at least one project requirement into a set of tasks, wherein the set of tasks are generated based on the analysis of the project type and the at least one project requirements; selecting, by the at least one processor, at least one resources, wherein the resources are based on the set of tasks, wherein the selection comprises, identifying, by the at least one processor, a compatible resource based on the specific task, wherein at least one compatible resource is identified for each of the set of tasks and each compatible resource has an associated value, selecting, by the at least one processor, one of the compatible resources for each of the set of tasks, and comparing, by the at least one processor, the selected resources, wherein the selected resources are analyzed to determine if the selected resources are compatible, wherein a set of compatible resources is identified and selected; generating, by the at least one processor, a quote based on the selected resources; receiving, by the at least one processor, a product from one selected resource; manipulating, by the at least one processor, the received product based on a set of requirements associated with the next selected resource; providing, by the at least one processor, the asset to the party which sent the project request, wherein a confirmation is received based on the approval of the asset. These limitations, as drafted, is a process that, but for the language of “by the at least one processor,” under considerations of the broadest reasonable interpretation of the claimed invention, are directed to organizing the tasks of a workflow for a project, including identifying tasks and resources to perform the tasks. These limitations recite an abstract idea based on “Certain Methods of Organizing Human Activity.”
Independent claim 33, similar to claim 29, recite an abstract idea, including: receive a request for a project, wherein the request has a set or requirements; extract a project type from the request by processing the set of requirements, wherein a project template is selected; convert the set of requirements to a set of tasks, based on the project template; select at least one resources to complete the set of tasks, wherein the selection process comprises: identify at least one resource who is compatible with at least one of the set of tasks, by comparing a set of data associated with the at least on resource and the at set of tasks to determine if a threshold value has been reached, wherein at least one resource is identified with each of the tasks, compare the identified resources, wherein the identified resources data is compared to determine the compatibility of the resources, and 4Application No.: 16,381,001Docket No.: TIDA19.US.U.001 create a team, wherein the team is comprised of at least one compatible resource capable of completing the set of tasks and the resources are each assigned at least one of the set of tasks; receive a product from a resource upon the submission by the resource; process the product to determine the completion of the assigned task, wherein if it is determined that the assigned task is completed the product is sent to the next resource based on a chronological order of the set of tasks, and present the asset to a client after the last task has been completed. These limitations, as drafted, is a process that, under considerations of the broadest reasonable interpretation of the claimed invention, are directed to organizing the tasks of a workflow for a project, including identifying tasks and a team of resources to perform the tasks. These limitations recite an abstract idea based on “Certain Methods of Organizing Human Activity.”
Independent claim 34, similar to claim 29, recite an abstract idea, including: receive a request for a project, wherein the request has a set or requirements; and selecting a project type based on the set of tasks; manipulate the set of tasks based on a chronological processing of the set of tasks relative to the request; select at least one resources, wherein the selection process comprises: identify at least one resource who is compatible with at least one of the set of tasks, wherein at least one resource is identified with each of the tasks, process the identified resources, wherein the identified resources are compared to determine the compatibility of the resources, and generate a team, wherein the team is comprised of at least one compatible resource capable of completing at least one of the set of tasks; receive a product from a resource upon the submission by the resource; analyze the product to determine the completion of the assigned task, wherein if it is determined that the assigned task is completed, manipulate the product to prepare the product be transferred to the next resource based on a chronological order of the set of tasks; present the asset to a client after the set of tasks been completed; and 5Application No.: 16,381,001Docket No.: TIDA19.US.U.001 generate a project template based on the asset, the team of resources, the set of tasks, and compare the generated project template to a set of stored project templates to determine if the generated project template is novel. These limitations, as drafted, is a process that, under considerations of the broadest reasonable interpretation of the claimed invention, are directed to organizing the tasks of a workflow for a project, including identifying tasks and a team of resources to perform the tasks. These limitations recite an abstract idea based on “Certain Methods of Organizing Human Activity.”
Dependent claims 31, 35-38, 40 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration.
Dependent claims 30, 32, 39, 41 introduce further additional elements for consideration under Step 2A, Prong 2.
Step 2A, Prong 2: Independent claims 29, 33, and 34 do not integrate the judicial exception into a practical application. Claim 29 recites the steps of the abstract idea are performed “by the at least one processor,” which is the use of a phrase equivalent to the term “apply it.” This indicates the claims are directed to mere instruction to perform the steps of the abstract idea “by a processor,” which does not integrate the judicial exception into a practical application.  Regarding claim 33, the claim is directed to a computer program product comprising one or more non-transitory computer readable storage media with program instructions to perform the steps of the abstract idea. This indicates that the claims are mere instructions to implement an abstract idea on a computer, which does not integrate the judicial exception into a practical application. Regarding claim 34, the claim recites limitations is directed to a computer system comprising one or more non-transitory computer readable storage media and program instructions stored thereon. This indicates that the claims are mere instructions to implement an abstract idea on a computer, which does not integrate the judicial exception into a practical application.
Claim 29 recites the limitation of “storing, by the at least one processor, the requested project associated data.” This limitation is mere extra-solution activity defining the step of storing project data. This type of post-solution activity is not sufficient to prove integration into a practical application.
The independent claims recite several limitations directed to utilizing a machine learning module to perform steps of the abstract idea. In particular, claim 29 recites limitations including “manipulating, by the at least one processor, the set of tasks, using a machine learning module, based on the selected resources” and “generating, by the at least one processor, a project template using the machine learning module.” Claim 33, similar to claim 29, recites limitations including “comparing using a machine learning module the set of requirements to project templates stored in a database,” and “wherein the product is manipulated using the machine learning module at each task and after the final task an asset is formed.” Claim 34, similar to claim 29, recites the limitation of “convert the set of requirements using a machine learning module to a set of tasks.” These independent claim limitations are merely an equivalent of “apply it” in that they are merely applying machine learning to the abstract idea. Furthermore, these limitations are nothing more than generally linking the use of the judicial exception to the field of machine learning. This finding is supported by the fact that the specification, particularly [025], is the support for the given limitations. This portion of the specification merely discloses that the method, system, or program may use machine learning resources. As Applicant is relying on a person having ordinary skill in the art to determine how to implement machine learning to perform the steps of the abstract idea, the claims cannot be anything more than generally linking the judicial exception to machine learning and is nothing more than mere “apply it” with machine learning. 
Therefore, the additional elements of the independent claims, when considered both individually or in combination, is not sufficient to prove integration into a practical application. 
Dependent claims 31, 35-38, 40 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which does not integrate the judicial exception into a practical application.
Dependent claim 30 introduces the additional element of “monitoring, by the at least one processor, communication between the selected resource and a client, performing, by the at least one processor, a natural language processing on the monitored communication using a machine learning module, wherein a set of communication data is created, 3Application No.: 16,381,001Docket No.: TIDA19.US.U.001 calculating, by the at least one processor, a sentiment score based on an analysis of the set of communication data; and.” This limitation is nothing more than mere “apply it” with natural language processing and machine learning. Furthermore, this is nothing more than generally linking the use of the judicial exception to a particular technological environment. Therefore, this limitation is not sufficient to prove integration into a practical application. 
Dependent claim 32 introduces the additional element of “generating a response, wherein the response generation, comprises, processing, by the at least one processor, the monitored communications and identifying a client communication style, generating, by the at least one processor, a response based on the client communication style, using the machine learning module; and submitting, by one or more processors, the generated response to the client.” This limitation is nothing more than mere “apply it” with machine learning. Furthermore, this is nothing more than generally linking the use of the judicial exception to a particular technological environment. Therefore, this limitation is not sufficient to prove integration into a practical application.
Dependent claim 39 introduces the additional element of “further comprising, generate using the machine learning module a plurality of project types, wherein each project type has a distinct sets of tasks.” This limitation is nothing more than mere “apply it” with machine learning. Furthermore, this is nothing more than generally linking the use of the judicial exception to a particular technological environment. Therefore, this limitation is not sufficient to prove integration into a practical application.
Dependent claim 41 introduces the additional element of “wherein the machine learning module optimizes the template based on timelines, prices, fees, sets of tasks, and resources.” This limitation is merely an equivalent of “apply it” in that they are merely applying machine learning to the abstract idea. Furthermore, these limitations are nothing more than generally linking the use of the judicial exception to the field of machine learning. This limitation, similar to the independent claims above, is not sufficient to prove integration into a practical application. 
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B: Claims 29, 33, and 34 do not include additional elements that are sufficient to amount to anything significantly more than the judicial exception because the additional elements (i.e. processors, computer readable storage media, program instructions) when considered both individually and in combination do not amount to significantly more than the abstract idea. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as tangible computer readable storage medium or a processor, do not amount to significantly more than the abstract idea. Claim 29 recites the steps of the abstract idea are performed “by the at least one processor,” which is the use of a phrase equivalent to the term “apply it.” This indicates the claims are directed to mere instruction to perform the steps of the abstract idea “by a processor,” which is not anything significantly more than the judicial exception. Claims 33 and 34 are directed to one or more processors, one or more non-transitory computer program media, and program instructions that perform the steps of the abstract idea. This indicates that the claims are mere instructions to implement an abstract idea on a computer, which is not anything significantly more than the judicial exception. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how claim 29 is viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. The claim recites the additional element of “storing, by the at least one processor, the requested project associated data.” Section 2106.05(d) of the MPEP recognizes “storing and retrieving information in memory” as a computer function that is well-understood, routine, and conventional. Therefore, this type of extra-solution activity is not anything significantly more than the judicial exception.
As can be seen in Step 2A, Prong 2, claims 29, 33, and 34 recite several limitation directed to utilizing a “machine learning module” to perform the steps of the abstract idea. These independent claim limitations are merely an equivalent of “apply it” in that they are merely applying machine learning to the abstract idea. Furthermore, these limitations are nothing more than generally linking the use of the judicial exception to the field of machine learning. This finding is supported by the fact that the specification, particularly [025], is the support for the given limitations. This portion of the specification merely discloses that the method, system, or program may use machine learning resources. As Applicant is relying on a person having ordinary skill in the art to determine how to implement machine learning to perform the steps of the abstract idea, the claims cannot be anything more than generally linking the judicial exception to machine learning and is nothing more than mere “apply it” with machine learning. Therefore, these limitations are not anything significantly more than the judicial exception.
Therefore, the additional elements of the independent claims, when considered both individually or in combination, are not anything significantly more than the judicial exception. 
Dependent claims 31, 35-38, 40 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which is not anything significantly more than the judicial exception.
Dependent claim 30 introduces the additional element of “monitoring, by the at least one processor, communication between the selected resource and a client, performing, by the at least one processor, a natural language processing on the monitored communication using a machine learning module, wherein a set of communication data is created, 3Application No.: 16,381,001Docket No.: TIDA19.US.U.001 calculating, by the at least one processor, a sentiment score based on an analysis of the set of communication data; and.” This limitation is nothing more than mere “apply it” with natural language processing and machine learning. Furthermore, this is nothing more than generally linking the use of the judicial exception to a particular technological environment. Therefore, this limitation is not anything significantly more than the judicial exception. 
Dependent claim 32 introduces the additional element of “generating a response, wherein the response generation, comprises, processing, by the at least one processor, the monitored communications and identifying a client communication style, generating, by the at least one processor, a response based on the client communication style, using the machine learning module; and submitting, by one or more processors, the generated response to the client.” This limitation is nothing more than mere “apply it” with machine learning. Furthermore, this is nothing more than generally linking the use of the judicial exception to a particular technological environment. Therefore, this limitation is not anything significantly more than the judicial exception. 
Dependent claim 39 introduces the additional element of “further comprising, generate using the machine learning module a plurality of project types, wherein each project type has a distinct sets of tasks.” This limitation is nothing more than mere “apply it” with machine learning. Furthermore, this is nothing more than generally linking the use of the judicial exception to a particular technological environment. Therefore, this limitation is not anything significantly more than the judicial exception. 
Dependent claim 41 introduces the additional element of “wherein the machine learning module optimizes the template based on timelines, prices, fees, sets of tasks, and resources.” This limitation is merely an equivalent of “apply it” in that they are merely applying machine learning to the abstract idea. Furthermore, these limitations are nothing more than generally linking the use of the judicial exception to the field of machine learning. Therefore, this limitation is not anything significantly more than the judicial exception. 
Therefore, the dependent claims do not comprise anything significantly more than the judicial exception. 
Accordingly, claims 29-41 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 31, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran (US 20190180218 A1) in view of Porter et al. (US 11106331 B1).

Regarding claim 29, Vigneswaran teaches a method comprising (Figs. 3-9): 
receiving, by at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), a request for a project (paragraphs [0111-0112] teach receiving a project request); 2Application No.: 16,381,001Docket No.: TIDA19.US.U.001 
analyze, by the at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), the request to extract a project type and at least one project requirement (paragraphs [0111-0121] teach evaluating the request project information in order to identify the work definition in the project request and the workflow for the project); 
converting, by one or more processors (paragraph [0110] teaches a server carrying out the steps of the method), the at least one project requirement into a set of tasks (paragraphs [0111-0121] teach evaluating the request project information in order to the project workflow (i.e. project requirement) and the corresponding plurality of work stages required to complete the requested work (i.e. set of tasks)), 
wherein the set of tasks are generated based on the analysis of the project type and the at least one project requirements (paragraphs [0111-0121] teach evaluating the request project information in order to the project workflow and the corresponding plurality of work stages required to complete the requested work (i.e. set of tasks), which is to be completed based on the received set of project criteria (i.e. project requirement)); 
selecting, by the at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), at least one resources (paragraphs [0115-0116] teach identifying the users to assign to a particular work stage), wherein the resources are based on the set of tasks (paragraphs [0115-0116] teach identifying the users to assign to a particular work stage (i.e. set of tasks)), 
wherein the selection comprises, identifying, by the at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), a compatible resource based on the specific task (paragraphs [0115-0116] teaches identifying user types capable of completing a given task, wherein the server can determine users who are capable of performing the tasks of the given work stage if they correspond to one of the required user types; Examiner’s Note: In the prior art reference, the “compatible resource” is identified as their user type being “compatible” with the given requirements of the work stage.), wherein at least one compatible resource is identified for each of the set of tasks and each compatible resource has an associated value (paragraphs [0115-0116] teaches identifying user types capable of completing a given task, wherein the server can determine users who are capable of performing the tasks of the given work stage if they correspond to one of the required user types and have a defined user type match score (i.e. associated value) for each of the required user types associated with the work stage (i.e. set of tasks)), 
selecting, by the at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), one of the compatible resources for each of the set of tasks (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage), 
and comparing, by the at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), the selected resources (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task, wherein the user can be assigned if they have the highest score, and wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage; Examiner’s Note: In order to determine the highest ranking user, the scores of each user must be compared in order to determine the highest score.), wherein the selected resources are analyzed to determine if the selected resources are compatible  (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task, wherein the user can be assigned if they have the highest score, and wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage), wherein a set of compatible resources is identified and selected (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task, wherein the user can be assigned if they have the highest score, and wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage); 
manipulating, by the at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), the set of tasks, based on the selected resources ([0149] teaches the server can generate update notifications for the client user associated with a project at a project location, wherein the server can transmit update notifications indicating that the project schedule has been updated in order to accelerate completion of the project, which can lead to the server determining additional users who can perform the subsequent work stages); 
generating, by the at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), a quote based on the selected resources; receiving, by the at least one processor, a product from one selected resource (paragraph [0167] teaches determining the expected costs for each user for performing the given task, as well as in paragraph [0205] teaches producing an estimated project cast data based on said user data); 
providing, by the at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), the asset to the party which sent the project request (paragraphs [0128-0129] teaches generating validation data as evidence to prove the particular task was completed for each user on the user’s device, wherein paragraph [0103] the validation data is captured using a camera; see also: [0102, 0191]; Examiner’s Note: The photo taken of the completed task is the asset.), wherein a confirmation is received based on the approval of the asset (paragraph [0128] teaches automatically generating validation date by the user device in order to provide evidence that the user was at the project location for a particular performance period, which is compared to the expected performance period to provide a time on-site validation indicator of the work stage completion, wherein paragraph [0064] the location information is gathered from a location tag from the user’s validation image); 
storing, by the at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), the requested project associated data (paragraph [0087] teaches storing the project data including project workflows and user assignments); 
Vigneswaran teaches manipulating the set of tasks based on the selected resources. However, Vigneswaran teaches manipulating, by the at least one processor, the set of tasks, using a machine learning module, based on the selected resources; manipulating, by the at least one processor, the received product based on a set of requirements associated with the next selected resource; and generating, by the at least one processor, a project template using the machine learning module.
From the same or similar field of endeavor, Porter teaches manipulating, by the at least one processor, the set of tasks, using a machine learning module, based on the selected resources (Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks (i.e. set of tasks) for use by the user using candidate templates, wherein Col 3 lines 58-67 teach the workflows can be saved in a database and used by users as needed, wherein the workflows may require completion of tasks by multiple users, wherein Col 3 line 62 to Col 4 line 5 teaches the users can develop useful workflows that allow for the manipulation of data in novel ways, wherein these work flows are saved to a database and used by others as need, wherein the workflows require completion of tasks by multiple workers, wherein Col 12 lines 15-21 teach the task assignee selector can automatically provide access credentials or security access to view the assigned tasks, wherein a plurality of assignees can be assigned to tasks; see also: Col 5 lines 14-28, Col 12 lines 39-44); 
manipulating, by the at least one processor, the received product based on a set of requirements associated with the next selected resource (Col 12 line 59 to Col 13 line 16 teach allowing a user to specify a due date for a given task, wherein the time due is based on a condition or trigger including before the launch of the product or before the manufacture is complete, wherein once the user has completed the associated task, the system can automatically send (i.e. manipulating) the workflow, such as the next step of the workflow, to the next one or more users in the workflow, and wherein Col 12 lines 39-44 teach the collaboration on the tasks may be required to complete the workflow and tasks; see also: Col 5 lines 14-28); 
and generating, by the at least one processor, a project template using the machine learning module. (Col 5 lines 14-28 teach the benefit to the feature of saving workflows as template, whether novel or modified, is that this reduces the costs involved in constantly creating new workflows to reduce duplicative efforts of individuals, as well as in Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates; see also: Col 3 lines 58-67 teach the workflows can be saved in a database and used by users as needed, wherein the workflows may require completion of tasks by multiple users). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vigneswaran to incorporate the teachings of Porter to include manipulating, by the at least one processor, the set of tasks, using a machine learning module, based on the selected resources; manipulating, by the at least one processor, the received product based on a set of requirements associated with the next selected resource; and generating, by the at least one processor, a project template using the machine learning module. One would have been motivated to do so in order to improve human-computer interactions, reduce mental workloads, improve decision making, and reduce work stress for a user by providing a dynamic user interface for creating and scheduling data pipelines (Porter, Col 6 line 61 to Col 7 line 2). By incorporating the teachings of Porter, one would have been able to increase usability and intuitive operation by allowing multiple workers to move through a workflow and simultaneously work on a given task (Porter, Col 3 lines 44-50).

Regarding claim 31, the combination of Vigneswaran and Porter teach all the limitations of claim 29 above. 
Vigneswaran further teaches further comprising, calculating, by the at least one processor, a project impact value based on the time between the request for the project and the submission of the asset  (paragraph [0210] teaches indicating the project has deviated from the expected timeline, which may produce an updated cost estimate and timeline (i.e. a project impact value), wherein [0209] teaches receiving a selection of the final project criteria as the project request, and wherein [0174-0175] teach the work stages have a proposed cost and proposed completion time; see also: [0145]).   

Regarding claim 40, the combination of Vigneswaran and Porter teach all the limitations of claim 29 above. 
Vigneswaran further teaches wherein the project template is optimized based on the set of tasks and the at least one resources ([0199-0201] teach the server can provide a project request template to the client, wherein the template has project criteria fields and initial criteria weights, wherein [0058-0060] teach in response to receiving the project request, the system can generate a project workflow based on the project criteria and automatically optimizing the project schedule, wherein the task schedule can include assigning one or more users to perform each work stage of the workflow, as well as in [0205-0206] teach adjusting the initial project criteria to modify the estimated timeline and cost of the project).

Regarding claim 41, the combination of Vigneswaran and Porter teach all the limitations of claim 29 above. 
However, Vigneswaran fails to explicitly teach wherein the machine learning module optimizes the template based on timelines, prices, fees, sets of tasks, and resources.
From the same or similar field of endeavor, Porter further teaches wherein the machine learning module optimizes the template based on timelines (Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates, wherein Col 4 lines 49-62 teach the user can input and identify various features of the workflow including the deadline, wherein these features can be applied to the workflow; see also: Col 12 lines 22-58), 
prices (Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates, wherein Col 5 lines 14-28 teach the computer cost of maintenance, including financial resources related to memory, processing speed, response time, power consumption and more, is reduced by saving workflows, whether novel or modified, as templates; see also: Col 12 lines 22-58), 
fees (Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates, wherein Col 5 lines 14-28 teach the human cost of maintenance, such as the financial resources related to human effort, is reduced by saving workflows, whether novel or modified, as template; see also: Col 12 lines 22-58), 
sets of tasks (Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates, wherein Col 4 lines 49-62 teach the user can input and identify various features of the workflow including the name, item type, deadline, assignee, and more, wherein these features can be applied to the workflow; see also: Col 12 lines 22-58), 
and resources (Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates, wherein Col 4 lines 49-62 teach the user can input and identify various features of the workflow including the name, item type, deadline, assignee, and more, wherein these features can be applied to the workflow; see also: Col 12 lines 22-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran and Porter to incorporate the further teachings of Porter to include wherein the machine learning module optimizes the template based on timelines, prices, fees, sets of tasks, and resources. One would have been motivated to do so in order to improve human-computer interactions, reduce mental workloads, improve decision making, and reduce work stress for a user by providing a dynamic user interface for creating and scheduling data pipelines (Porter, Col 6 line 61 to Col 7 line 2). By incorporating the teachings of Porter, one would have been able to increase usability and intuitive operation by allowing multiple workers to move through a workflow and simultaneously work on a given task (Porter, Col 3 lines 44-50).

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran (US 20190180218 A1) in view of Porter et al. (US 11106331 B1) and further in view of Palmer II (US 20190114569 A1).

Regarding claim 30, the combination of Vigneswaran and Porter teach all the limitations of claim 29 above. 
However, Vigneswaran fails to explicitly teach further comprising, monitoring, by the at least one processor, communication between the selected resource and a client, performing, by the at least one processor, a natural language processing on the monitored communication using a machine learning module, wherein a set of communication data is created, 3Application No.: 16,381,001Docket No.: TIDA19.US.U.001 calculating, by the at least one processor, a sentiment score based on an analysis of the set of communication data; and.
From the same or similar field of endeavor, Palmer II teaches further comprising, monitoring, by the at least one processor (paragraph [0006] teaches an intelligent communication system containing a processor), communication between the selected resource and a client (paragraph [0076] teaches evaluating the past history of interactions from the donor, wherein paragraph [0035] the interactions are between the donor and a fundraising individual through the intelligent communication system (i.e. resource)), 
performing, by the at least one processor (paragraph [0006] teaches an intelligent communication system containing a processor), a natural language processing on the monitored communication using a machine learning module (paragraph [0076] teaches evaluating the past history of interactions (i.e. monitored communications) using sentiment analysis algorithms and other AI and machine learning/deep learning techniques to employ NLP algorithms to derive the meaning of the obtained data, wherein paragraph [0035] this includes applying natural language processing to communications, such as emails, from the donor, and the adjustments performed by the fundraising individual), 
wherein a set of communication data is created (paragraph [0035] teaches the system can perform sentiment analysis on the previous communications from the donor and the fundraising individual in order to extract and store useful information based on natural language processing (i.e. a set of communication data); see also: [0076]),
3Application No.: 16,381,001Docket No.: TIDA19.US.U.001calculating, by the at least one processor (paragraph [0006] teaches an intelligent communication system containing a processor), a sentiment score based on an analysis of the set of communication data (paragraph [0068] teaches determining a score based on the donor’s sentiment analysis, wherein paragraph [0035] the sentiment analysis is performed on previous communications from the donor; see also: [0076]); and.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran and Porter to incorporate the teachings of Palmer II to include further comprising, monitoring, by the at least one processor, communication between the selected resource and a client, performing, by the at least one processor, a natural language processing on the monitored communication using a machine learning module, wherein a set of communication data is created, 3Application No.: 16,381,001Docket No.: TIDA19.US.U.001 calculating, by the at least one processor, a sentiment score based on an analysis of the set of communication data; and. One would have been motivated to do so in order to provide a service that proactively generates and manages communications between individuals (Palmer II, [0005]). By applying sentiment analysis to the system of Vigneswaran, one would have been able to produce optimal communications that would continuously improve the effectiveness of communication between the client and the entity (Palmer II, [0005]).

Regarding claim 32, the combination of Vigneswaran and Porter teach all the limitations of claim 31 above. 
However, Vigneswaran fails to explicitly teach further comprising generating a response, wherein the response generation, comprises, processing, by the at least one processor, the monitored communications and identifying a client communication style, generating, by the at least one processor, a response based on the client communication style, using the machine learning module; and submitting, by one or more processors, the generated response to the client.
From the same or similar field of endeavor, Palmer II teaches further comprising generating a response (paragraph [0110] teaches auto-generating an email message; see also: [0102]), 
wherein the response generation, comprises, processing, by the at least one processor (paragraph [0006] teaches an intelligent communication system containing a processor), 
the monitored communications and identifying a client communication style (paragraphs [0109-0110] teaches producing individualized email messages for specific donors, wherein paragraph [0068] each donor has a profile indicating their communication preferences (i.e. client communication style); see also: [0102]), 
generating, by the at least one processor (paragraph [0006] teaches an intelligent communication system containing a processor), a response based on the client communication style (paragraph [0110] teaches auto-generating an email message for the donor, wherein paragraph [0068] each donor has a profile indicating their communication preferences (i.e. client communication style); see also: [0102]), using the machine learning module (paragraph [0110] teaches auto-generating an email message for the donor, wherein paragraph [0068] each donor has a profile indicating their communication preferences (i.e. client communication style), wherein the system employs artificial intelligence and machine learning algorithms to improve its predictive models to personalize end user or organizational communication preferences; see also: [0102]); 
and submitting, by one or more processors (paragraph [0006] teaches an intelligent communication system containing a processor), the generated response to the client (paragraph [0110] teaches auto-generating an email message for the donor, wherein paragraph [0074] teaches the message is output and transmitted to the donor in the form of a direct message, text, SMS, etc.; see also: [0068, 0102]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran, Porter, and Palmer II to incorporate the further teachings of Palmer II to include further comprising generating a response, wherein the response generation, comprises, processing, by the at least one processor, the monitored communications and identifying a client communication style, generating, by the at least one processor, a response based on the client communication style, using the machine learning module; and submitting, by one or more processors, the generated response to the client. One would have been motivated to do so in order to provide a service that proactively generates and manages communications between individuals (Palmer II, [0005]). By applying sentiment analysis to the system of Vigneswaran, one would have been able to produce optimal communications that would continuously improve the effectiveness of communication between the client and the entity (Palmer II, [0005]).

Claims 33-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran (US 20190180218 A1) in view of Zaveri et al. (US 20150302338 A1) in view of Porter et al. (US 11106331 B1).

Regarding claim 33, Vigneswaran teaches a computer program product for monitoring and assessing a project ([0053] teaches a computer program product), the method comprising: 
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media  (paragraphs [0052-0053] teach software programs may be stored on a storage media that contains computer usable instructions for the one or more processors), the program instructions comprising: 
receive a request for a project (paragraphs [0111-0112] teach receiving a project request), wherein the request has a set or requirements (paragraphs [0110-0112] teach receiving a project request including a plurality of project criteria (i.e. set of requirements)); 
extract a project type from the request by processing the set of requirements (paragraphs [0111-0112] teach evaluating the requested project information including the project criteria in order to identify the work definition in the project request and the workflow for the project), 
wherein a project template is selected ([0199] teaches the server may provide a project request template for a client user, wherein [0200-0201] teach the server can receive an initial selection of initial project criteria from the client user device through the project template, as well as in [0206] teaches the project template can be adjusted based on adjusted project criteria); 
convert the set of requirements to a set of tasks (paragraphs [0111-0112] teach evaluating the request project information, such as the project criteria, in order generate the project workflow and the corresponding plurality of work stages(i.e. set of tasks) required to complete the requested work), based on the project template  (paragraphs [0111-0112] teach evaluating the request project information, such as the project criteria, in order generate a project workflow and the corresponding plurality of work stages required to complete the requested work (i.e. set of tasks), wherein [0200-0201] teach the project criteria is defined through the project template); 
select at least one resources-to complete the set of tasks (paragraphs [0115-0116] teach identifying the users to assign to a particular work stage), wherein the selection process comprises: 
identify at least one resource who is compatible with at least one of the set of tasks  (paragraphs [0115-0116] teaches identifying user types capable of completing a given task, wherein the server can determine users who are capable of performing the tasks of the given work stage if they correspond to one of the required user types; Examiner’s Note: In the prior art reference, the “compatible resource” is identified as their user type being “compatible” with the given requirements of the work stage.), 
by comparing a set of data associated with the at least on resource and the at set of tasks to determine if a threshold value has been reached (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task, wherein the user can be assigned if they have the highest score, and wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage; Examiner’s Note: In order to determine the highest ranking user, the scores of each user must be compared in order to determine the highest score.), 
wherein at least one resource is identified with each of the tasks (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task, wherein the user can be assigned if they have the highest score, and wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage), 
compare the identified resources (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task, wherein the user can be assigned if they have the highest score, and wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage; Examiner’s Note: In order to determine the highest ranking user, the scores of each user must be compared in order to determine the highest score.), 
wherein the identified resources data is compared to determine the compatibility of the resources (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task, wherein the user can be assigned if they have the highest score, and wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage; Examiner’s Note: In order to determine the individual’s compatibility with the given task, the users are evaluated by matching their type of score to the given task score.), 
and create a team (paragraph [0119] teaches determining one or more users to assign to each work stage in the project workflow; Examiner’s Note: The multiple users assigned to a given work stage are the team.), wherein the team is comprised of at least one compatible resource capable of completing the set of tasks and the resources are each assigned at least one of the set of tasks  (paragraphs [0115-0120] teach assigning multiple users to a given work stage in the project workflow based on their match score associated with the task type required by the work stage); 
However, Vigneswaran does not explicitly teach and comparing using a machine learning module the set of requirements to project templates stored in a database; receive a product from a resource upon the submission by the resource; process the product to determine the completion of the assigned task, wherein if it is determined that the assigned task is completed the product is sent to the next resource based on a chronological order of the set of tasks, wherein the product is manipulated using the machine learning module at each task and after the final task an asset is formed; and present the asset to a client after the last task has been completed.
From the same or similar field of endeavor, Zaveri teaches receive a product from a resource upon the submission by the resource (paragraphs [0130-0132] teach a first user can provide a workspace containing a data content object to the computing system); 
process the product to determine the completion of the assigned task (paragraph [0170] teaches the system may provide a response action for a given task, such as an acceptance, rejection, completion, or deferment of the task based on the received content portion), wherein if it is determined that the assigned task is completed the product is sent to the next resource based on a chronological order of the set of tasks (paragraphs [0170-0172] teach that upon a determined response of completion of the task, the content portion may be sent to another user and an additional response and/or update to the content portion may be received, and wherein paragraphs [0024-0026] teach that the card containing the content object must be produced by the first user before it can be shared to the second user), 
wherein the product is manipulated using the machine learning module at each task and after the final task an asset is formed (paragraphs [0170-0172] teach that upon a determined response of completion of the task, the content portion may be sent to another user and an additional response and/or update to the content portion may be received, wherein [0271-0272] teach the machine learning module can modify the scoring algorithm based on feedback and user behavior, wherein the target can receive a notification through scoring factors, wherein [0031-0032] teach receiving a notification about the one or more particular events performed on the data content object, wherein the notification can provide a summary of changes on the first data content object, and wherein [0038] teaches operations on a data content object can include assigning the task, reviewing the task, and signing the task; see also: [0042, 0250-0255]); 
and present the asset to a client after the last task has been completed (paragraph [0170] teaches the response may comprise the action of completion of the task is marked as completed, wherein paragraph [0174] upon receipt of the response, the module may inform the first user at the client regarding the response, which would be of task completion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vigneswaran to incorporate the teachings of Zaveri to include receive a product from a resource upon the submission by the resource; process the product to determine the completion of the assigned task, wherein if it is determined that the assigned task is completed the product is sent to the next resource based on a chronological order of the set of tasks, wherein the product is manipulated using the machine learning module at each task and after the final task an asset is formed; and present the asset to a client after the last task has been completed. One would have been motivated to do so in order to support collaborative projects between users and maintain documentation regarding who is contributing what aspects to the given project (Zaveri, [0010]). By incorporating the teachings of Zaveri, one would have been able to facilitate social-based productivity with respect to two or more users collaboratively working on a project (Zaveri, [0008]).
However, the combination of Vigneswaran and Zaveri does not explicitly teach and comparing using a machine learning module the set of requirements to project templates stored in a database.
From the same or similar field of endeavor, Porter teaches and comparing using a machine learning module the set of requirements to project templates stored in a database (Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates, wherein Col 3 lines 58-67 teach the workflows can be saved in a database and used by users as needed, wherein the workflows may require completion of tasks by multiple users; see also: Col 14 line 55 to Col 15 line 17 ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran and Zaveri to incorporate the teachings of Porter to include and comparing using a machine learning module the set of requirements to project templates stored in a database. One would have been motivated to do so in order to improve human-computer interactions, reduce mental workloads, improve decision making, and reduce work stress for a user by providing a dynamic user interface for creating and scheduling data pipelines (Porter, Col 6 line 61 to Col 7 line 2). By incorporating the teachings of Porter, one would have been able to increase usability and intuitive operation by allowing multiple workers to move through a workflow and simultaneously work on a given task (Porter, Col 3 lines 44-50).

Regarding claim 34, Vigneswaran teaches a computer system for monitoring and assessing a project (Figs. 1-2), the computer system comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media ([0052-0053] teach the systems and methods are capable of being distributed in a computer  program product that bears instructions, wherein [0079] teaches the instructions are executed by a computer processor), the program instructions comprising: 
receive a request for a project (paragraphs [0111-0112] teach receiving a project request), wherein the request has a set or requirements (paragraphs [0110-0112] teach receiving a project request including a plurality of project criteria (i.e. set of requirements)); 
convert the set of requirements to a set of tasks (paragraphs [0111-0121] teach evaluating the request project information in order to the project workflow (i.e. project requirement) and the corresponding plurality of work stages required to complete the requested work (i.e. set of tasks)), 
and selecting a project type based on the set of tasks (paragraphs [0111-0112] teach evaluating the request project information in order to identify the work definition in the project request and the workflow for the project, wherein paragraph [0114] teaches each work stage contains one or more tasks, which is associated with the project type, as well as in paragraph [0137] teaches defining an ordered project schedule that arranges the work stages for the project); 
manipulate the set of tasks based on a chronological processing of the set of tasks relative to the request (paragraph [0021] teaches each of the work stages are placed into an ordered project schedule, wherein the work stages contain a plurality of dependent stage relationships for stage completion dependencies); 
select at least one resources (paragraphs [0115-0116] teach identifying the users to assign to a particular work stage), wherein the selection process comprises: 
identify at least one resource who is compatible with at least one of the set of tasks (paragraphs [0115-0116] teaches identifying user types capable of completing a given task, wherein the server can determine users who are capable of performing the tasks of the given work stage if they correspond to one of the required user types; Examiner’s Note: In the prior art reference, the “compatible resource” is identified as their user type being “compatible” with the given requirements of the work stage.), wherein at least one resource is identified with each of the tasks (paragraphs [0115-0116] teaches identifying user types capable of completing a given task, wherein the server can determine users who are capable of performing the tasks of the given work stage), 
process the identified resources (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage; Examiner’s Note: In this case, the processing includes evaluating the users by producing a match score for each user.), wherein the identified resources are compared to determine the compatibility of the resources (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task, wherein the user can be assigned if they have the highest score, and wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage; Examiner’s Note: In order to determine the highest ranking user, the scores of each user must be compared in order to determine the highest score.), 
and generate a team (paragraph [0119] teaches determining one or more users to assign to each work stage in the project workflow; Examiner’s Note: The multiple users assigned to a given work stage are the team.), wherein the team is comprised of at least one compatible resource capable of completing at least one of the set of tasks (paragraphs [0115-0120] teach assigning multiple users to a given work stage in the project workflow based on their match score associated with the task type required by the work stage).
Vigneswaran teaches converting the set of requirements to a set of tasks. However, Vigneswaran does not explicitly teach convert the set of requirements using a machine learning module to a set of tasks, receive a product from a resource upon the submission by the resource; analyze the product to determine the completion of the assigned task, wherein if it is determined that the assigned task is completed, manipulate the product to prepare the product be transferred to the next resource based on a chronological order of the set of tasks; present the asset to a client after the set of tasks been completed; and generate a project template based on store the asset, the team of resources, the set of tasks, and compare the generated project template to a set of stored project templates to determine if the generated project template is novel.
From the same or similar field of endeavor, Zaveri teaches receive a product from a resource upon the submission by the resource (paragraphs [0130-0132] teach a first user can provide a workspace containing a data content object to the computing system); 
analyze the product to determine the completion of the assigned task, wherein if it is determined that the assigned task is completed  (paragraphs [0170-0172] teach that upon a determined response of completion of the task, the content portion may be sent to another user and an additional response and/or update to the content portion may be received), 
manipulate the product to prepare the product be transferred to the next resource based on a chronological order of the set of tasks (paragraphs [0170-0172] teach that upon a determined response of completion of the task, the content portion may be sent to another user and an additional response and/or update to the content portion may be received, and wherein paragraphs [0024-0026] teach that the card containing the content object must be produced by the first user before it can be shared to the second user); 
present the asset to a client after the set of tasks been completed (paragraph [0170] teaches the response may comprise the action of completion of the task is marked as completed, wherein paragraph [0174] upon receipt of the response, the module may inform the first user at the client regarding the response, which would be of task completion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vigneswaran to incorporate the teachings of Zaveri to include receive a product from a resource upon the submission by the resource; analyze the product to determine the completion of the assigned task, wherein if it is determined that the assigned task is completed, manipulate the product to prepare the product be transferred to the next resource based on a chronological order of the set of tasks; present the asset to a client after the set of tasks been completed. One would have been motivated to do so in order to support collaborative projects between users and maintain documentation regarding who is contributing what aspects to the given project (Zaveri, [0010]). By incorporating the teachings of Zaveri, one would have been able to facilitate social-based productivity with respect to two or more users collaboratively working on a project (Zaveri, [0008]).
However, the combination of Vigneswaran and Zaveri does not explicitly teach convert the set of requirements using a machine learning module to a set of tasks, and generate a project template based on the asset, the team of resources, the set of tasks, and compare the generated project template to a set of stored project templates to determine if the generated project template is novel.
From the same or similar field of endeavor, Porter teaches convert the set of requirements using a machine learning module to a set of task (Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates, wherein Col 3 lines 58-67 teach the workflows can be saved in a database and used by users as needed, wherein the workflows may require completion of tasks by multiple users), 
and generate a project template based on the asset (Col 4 lines 33-39 teach the interface can allow a user to create a workflow with tasks, assignees, and resources, wherein Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates, wherein Col 3 lines 58-67 teach the workflows can be saved in a database and used by users as needed, wherein the workflows may require completion of tasks by multiple users, wherein Col 12 line 59 to Col 13 line 16 teach the work can be done within a given timeframe before the launch of a product (i.e. asset)), 
the team of resources (Col 4 lines 33-39 teach the interface can allow a user to create a workflow with tasks, assignees, and resources, wherein Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates, wherein Col 3 lines 58-67 teach the workflows can be saved in a database and used by users as needed, wherein the workflows may require completion of tasks by multiple users (i.e. team of resources)), 
the set of tasks (Col 4 lines 33-39 teach the interface can allow a user to create a workflow with tasks, assignees, and resources, wherein Col 9 lines 20-30 teach the system may employ machine learning to improve the ability of the computer to identify one or more workflows or tasks for use by the user using candidate templates, wherein Col 3 lines 58-67 teach the workflows can be saved in a database and used by users as needed, wherein the workflows may require completion of tasks by multiple users), 
and compare the generated project template to a set of stored project templates to determine if the generated project template is novel  (Col 5 lines 14-28 teach the benefit to the feature of saving workflows as template, whether novel or modified, is that this reduces the costs involved in constantly creating new workflows to reduce duplicative efforts of individuals, wherein Col 5 lines 48-64 teach end users may want to set up a pipeline that uses similar or identical steps to other pipelines to reuse steps previously set up in a different data pipeline, wherein Col 4 lines 33-39 teach the user can easily create a workflow with associated triggers, as well as in Col 13 lines 48-61 allowing a user to create, modify, and delete one or more workflows; see also: Col 13 lines 17-36, Col 14 line 55 to Col 15 line 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran and Zaveri to incorporate the teachings of Porter to include convert the set of requirements using a machine learning module to a set of tasks, and generate a project template based on the asset, the team of resources, the set of tasks, and compare the generated project template to a set of stored project templates to determine if the generated project template is novel. One would have been motivated to do so in order to improve human-computer interactions, reduce mental workloads, improve decision making, and reduce work stress for a user by providing a dynamic user interface for creating and scheduling data pipelines (Porter, Col 6 line 61 to Col 7 line 2). By incorporating the teachings of Porter, one would have been able to increase usability and intuitive operation by allowing multiple workers to move through a workflow and simultaneously work on a given task (Porter, Col 3 lines 44-50).

Regarding claim 39, the combination of Vigneswaran, Zaveri, and Porter teach all the limitations of claim 33 above.
However, Vigneswaran does not explicitly teach further comprising, generate using the machine learning module a plurality of project types, wherein each project type has a distinct sets of tasks.
From the same or similar field of endeavor, Porter teaches further comprising, generate using the machine learning module a plurality of project types (Col 15 lines 1-17 teach one or more workflows that may be categorized, wherein associated workflows can be associated with elements like a goal, product, group of people, and more), 
wherein each project type has a distinct sets of tasks (Col 15 lines 1-17 teach one or more workflows that may be categorized, wherein associated workflows can be associated with elements like a goal, product, group of people, and more). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran, Zaveri, and Porter to incorporate the further teachings of Porter to include further comprising, generate using the machine learning module a plurality of project types, wherein each project type has a distinct sets of tasks. One would have been motivated to do so in order to improve human-computer interactions, reduce mental workloads, improve decision making, and reduce work stress for a user by providing a dynamic user interface for creating and scheduling data pipelines (Porter, Col 6 line 61 to Col 7 line 2). By incorporating the teachings of Porter, one would have been able to increase usability and intuitive operation by allowing multiple workers to move through a workflow and simultaneously work on a given task (Porter, Col 3 lines 44-50).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran (US 20190180218 A1) in view of Zaveri et al. (US 20150302338 A1) in view of Porter et al. (US 11106331 B1) and further in view of Kay (US 20130211884 A1).

Regarding claim 35, the combination of Vigneswaran, Zaveri, and Porter teach all the limitations of claim 34 above.
However, Vigneswaran does not explicitly teach further comprising generating a template, wherein the generating of the template comprises, analyze a completed project, compare, the completed project to a plurality of previously completed projects, analyze the differences between the completed project and the previously completed projects, and determine if the completed project differs from the previously completed projects, and if it is determined that the completed project differs from the previously completed projects, generate a new project template which includes the completed project and the differences between the completed project and the previously completed projects.  
From the same or similar field of endeavor, Kay teaches further comprising generating a template ([0141] teaches the project data may include a blank project template that a project planner may fill in with data for a project, wherein the template can include blank fields with the option of adding additional fields; see also: [0135]), 
wherein the generating of the template comprises, analyze a completed project (paragraph [0142] teaches evaluating data from a previous project; see also: [0135, 0141]), 
compare, the completed project to a plurality of previously completed projects (paragraph [0142] teaches evaluating whether the parameter values are the same or different (i.e. comparing) between the current project and previous project; see also: [0135, 0141]), 
analyze the differences between the completed project and the previously completed projects (paragraph [0142] teaches evaluating whether the parameter values are different between the current project and previous project; see also: [0135, 0141]), 
and determine if the completed project differs from the previously completed projects (paragraph [0142] teaches determining what is the same and what is different from the completed project and the new project; see also: [0135, 0141]), 
and if it is determined that the completed project differs from the previously completed projects, generate a new project template which includes the completed project and the differences between the completed project and the previously completed projects (paragraph [0146] teaches finding a previously filled-in project template that is the closest to the current project when none of the previously filled in previously filled-in project templates are available for the particular project type, wherein paragraph [0142] teaches that a project template may be manipulated in the case that certain parameter values differ between a current and historical project; see also: [0141, 0143]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran, Zaveri, and Porter to incorporate the teachings of Kay to include further comprising generating a template, wherein the generating of the template comprises, analyze a completed project, compare, the completed project to a plurality of previously completed projects, analyze the differences between the completed project and the previously completed projects, and determine if the completed project differs from the previously completed projects, and if it is determined that the completed project differs from the previously completed projects, generate a new project template which includes the completed project and the differences between the completed project and the previously completed projects. One would have been motivated to do so in order to more efficiently plan a project by including previously project templates as starting point for the subsequent project (Kay, [0003, 0146]). The use of previous projects as templates would be beneficial because it would save time (Kay, [0003, 0146]).

Regarding claim 36, the combination of Vigneswaran, Zaveri, and Porter teach all the limitations of claim 33 above.
Vigneswaran further teaches further comprising: identify a previously completed task… (paragraphs [0199-0202] teach generating a workflow from the user project criteria generated by the project request template, wherein paragraph [0114] teaches determining one or more tasks required for each work stage), 
wherein the previously completed task was automated (paragraphs [0199-0202] teach generating a workflow from the user project criteria generated by the project request template, wherein paragraph [0114] teaches determining one or more tasks required for each work stage, and wherein paragraphs [0063-0064] the system can either automatically validate a user’s task (i.e. automated) or designate user input to validate the task (i.e. manual)); 
compile data associated with the previously completed task (paragraphs [0095-0096] teach storing previous task data, which is stored either automatically by the system or user-generated task data); 
and execute the task based on the compiled data and at least one identified action (paragraph [0117] teaches the server may define the work stage task specifications, including time expectations, based on the time required for a corresponding work stage in previous projects, wherein paragraphs [0063-0064] the system can either automatically validate a user’s task (i.e. automated) or designate user input to validate the task (i.e. manual)).  
Vigneswaran teaches identifying a previously completed task. However, Vigneswaran does not explicitly teach further comprising: identify a previously completed task which is substantially similar to one of the set of tasks.
	From the same or similar field of endeavor, Kay teaches further comprising: identify a previously completed task which is substantially similar to one of the set of tasks (paragraph [0146] teaches finding a previously filled-in project template that is the closest to the current project when none of the previously filled in previously filled-in project templates are available for the particular project type, wherein paragraph [0142] teaches evaluating whether the parameter values are different between the current project and previous project, as well as in [0143] teaches considering a realized outcome by evaluating the expected completion time for a particular task compared to an actual completion time for a previous task, which can be used in the project template).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran, Zaveri, and Porter to incorporate the teachings of Kay to include further comprising: identify a previously completed task which is substantially similar to one of the set of tasks. One would have been motivated to do so in order to more efficiently plan a project by including previously project templates as starting point for the subsequent project (Kay, [0003, 0146]). The use of previous projects as templates would be beneficial because it would save time (Kay, [0003, 0146]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran (US 20190180218 A1) in view of Zaveri et al. (US 20150302338 A1) in view of Porter et al. (US 11106331 B1) and further in view of Banerjee et al. (US 20160307145 A1).

Regarding claim 37, the combination of Vigneswaran, Zaveri, and Porter teach all the limitations of claim 33 above.
However, Vigneswaran does not explicitly teach further comprising, populating a task time frame deviation based on the completed task information, wherein the task time frame deviation is used for future escalation value calculations.  
From the same or similar field of endeavor, Banerjee teaches further comprising, populating a task time frame deviation based on the completed task information (paragraph [0028] teaches determining a task standard deviation for the expected duration of the task based on previous tasks, wherein paragraph [0027] the task durations are based on past actual task durations, and wherein paragraph [0022] the task scheduling is for human resources having a set of identified skills; see also: [0033]), 
wherein the task time frame deviation is used for future escalation value calculations (paragraph [0042] teaches determining the task duration based upon the expected task duration that is adjusted according to the standard deviation, wherein paragraph [0048] the task durations are determined with consideration of the deviation of the duration being beyond the threshold expected duration (i.e. future escalation value calculation); see also: [0033]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran, Zaveri, and Porter to incorporate the teachings of Banerjee to include populating a task time frame deviation based on the completed task information, wherein the task time frame deviation is used for future escalation value calculations. Banerjee is applicable to the system of Vigneswaran and Zaveri, mainly because Banerjee is directed to scheduling a group of tasks for human and automated resource completion (see at least [0002, 0022]). One would be motivated to combine these teachings in order to produce an improved scheduling tool that matches resources suitable to complete tasks to scheduled tasks for a project (Banerjee, [0002]). By incorporating the teachings of Banerjee into Vigneswaran, one would produce an optimized revised schedule based on a variance value for task durations that is greater than a threshold variance value (Banerjee, [0033]). 


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran (US 20190180218 A1) in view of Zaveri et al. (US 20150302338 A1) in view of Porter et al. (US 11106331 B1) and further in view of Aparimit et al. (US 20150363739 A1).

Regarding claim 38, the combination of Vigneswaran, Zaveri, and Porter teach all the limitations of claim 8 above.
However, Vigneswaran does not explicitly teach further comprising, analyzing the resources, wherein the resources are compared to one another to determine compatible resources based on past performance.  
From the same or similar field of endeavor, Aparimit teaches further comprising, analyzing the resources, wherein the resources are compared to one another to determine compatible resources based on past performance ([0046] teaches determining a compatibility score of a project team by considering individuals who have worked together previously finding it easier to reach a normal stage of group development, wherein the compatibility metrics are calculated to capture the extent of prior professional associations with the project team, as well as in [0015] teaches the system utilizes the compatibility scores to recommend project teams, wherein the teams are ranked and provided to aid in the project staffing decision; see also: [0020, 0089, 0093, 0097 0110, 0123]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran, Zaveri, and Porter to incorporate the teachings of Aparimit to include further comprising, analyzing the resources, wherein the resources are compared to one another to determine compatible resources based on past performance. One would have been motivated to do so in order to produce long-standing teams by considering the prior professional associations on an analytical level, which may make it easier to reduce the number of conflicts and may enable the team to jump into performing (Aparimit, [0033]). By incorporating the teachings of Aparimit, one would have been able to select a project team that is best aligned with the goal of a team that will result in a closer connections in a network level, wherein the selected team may be the second or third best ranked team in order to foster new professional associations between members (Aparimit, [0121]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 20160203433 A1) discloses training a supervised compatibility model to provide a compatibility score to a group of people based on their prior team of successes/failures 
Abebe et al. (US 20180068271 A1) discloses a template extractor and machine learning module that can select templates from a database and adjust them based on the team member knowledge base

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683